
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(ar)


PERSONAL AND CONFIDENTIAL

October 31, 2002

Daniel S. Messina
545 Highland Street
Wethersfield, CT 06109

Re: Severance Agreement

Dear Dan:

        As you know, we have discussed the termination of your employment with
Magellan Health Services, Inc. ("Magellan"), effective November 30, 2002. Set
forth below are the details of your separation and information regarding your
benefits.

1.Your employment with Magellan will terminate on November 30, 2002
("Termination Date"). Provided that your employment is not terminated for cause
prior to the Termination Date, Magellan will pay you a lump sum payment equal to
thirteen months of your current annual salary. This payment will be made on
December 1, 2002. In addition, you will be paid your accrued and unused PTO pay.
If you die before Magellan has made all of these payments, Magellan shall make
these payments to your estate.

2.In addition to the payments set forth above, Magellan will reimburse you for
the cost of leasing your current apartment in Columbia, Maryland for the months
of November and December 2002. Magellan will also reimburse your moving expenses
from Columbia, Maryland to Connecticut, up to a maximum of $5,000.

3.The following benefits will terminate upon the end of the month in which your
termination occurs:

(i)health insurance;

(ii)dental insurance;

(iii)vision insurance;

(iv)Group Universal life insurance;

(v)dependent life insurance;

(vi)accidental death and dismemberment.

        COBRA coverage may be elected to continue your health, dental, and
vision insurance. If you elect COBRA coverage, you pay the previous contribution
rate for such coverage during the 12 months following the Termination Date.

4.The following benefits will cease as of your Termination Date:

(i)participation in Magellan's 401(k) Plan;

(ii)participation in Flexible Spending Accounts ("FSAs"), although you may
continue to receive reimbursement from your FSA balances for expenses incurred
prior to your Termination Date by submitting the appropriate invoices and
receipts up to sixty (60) days past the date of the Termination Date. In the
alternative, you may elect, under COBRA, to continue a Health Care FSA through
the end of the current calendar year. Any contributions made to the Health Care
FSA after your Termination Date must be made with after-tax dollars.

(iii)short term and long term disability coverage;

(iv)PTO accrual;

--------------------------------------------------------------------------------

(v)Employer paid portion of life insurance;

(vi)Participation in Magellan's Employee Stock Purchase plan. Any contributions
you made to the stock purchase plan prior to the Termination Date will be
refunded unless such date occurs during the calendar month in which the last day
of the offering period occurs. In that case, your payroll deductions will be
used to purchase shares on the last day of the offering period.



5.Any stock option or other stock-based compensation plan will be governed by
the terms of such plans (and any related stock option or similar agreements) and
the portion or portions, of any bonus or other cash incentive compensation
relating to you that may have been accrued on Magellan's books through the date
of termination will be paid to you in accordance with the applicable plan.

6.Magellan agrees to release you from any and all claims or demands that it may
presently have known or unknown against you. Further, Magellan covenants not to
sue or bring any legal or administrative claim against you, presently known or
unknown, which it may presently have against you.

7.The compensation and benefits that Magellan is offering to you, as outlined
above, are in excess of the compensation and/or benefits that you would normally
receive upon separation from Magellan. In return for this additional
compensation and benefits, you agree as follows:

a.Except as expressly provided below, you agree to release Magellan, its
directors, officers, agents, employees, parent corporation, corporate affiliates
and successors from any and all claims or demands that you may presently have
known or unknown against them. This includes, but is not limited to, claims
under Title VII of the Civil Rights Act of 1964, as amended; the Vocational
Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Older Workers Benefit Protection Act of 1990 and all other federal, state and
local laws. Magellan, its directors, officers, agents, employees, parent, and
corporate affiliates expressly deny that they have any liability to you, and
this agreement should not be construed as an admission of such liability. You
are advised to consult with an attorney before signing this agreement. The
parties acknowledge and agree that nothing herein shall be construed to waive or
release any right or claim you may have pursuant to: (i) any 401K or other
retirement or benefit plan which you were vested in; (ii) to any disability
benefits claimed by you on or prior to the Termination Date; (iii) enforcement
of any provision contained in your Employment Agreement dated as of June 18,
2001 ("Employment Agreement"), which arose on or before the Termination Date, or
under this Agreement; (iv) for any workers compensation benefits for injuries
sustained by you on or before the Termination Date; (v) pursuant to any option
to purchase shares of Magellan stock which has been granted to you, and or
(vi) any claims for indemnification for actions taken as an officer, director or
employee of Magellan pursuant to any indemnification provisions contained in any
agreement between you and Magellan, pursuant to the charter documents or bylaws
of Magellan, or pursuant to pursuant to common law.

b.You also agree to waive and relinquish all rights and benefits afforded under
any applicable federal, state or local law which provides in substance that a
release shall not extend to claims or injuries which are unknown or unsuspected
to exist at the time the release is executed.

c.Nothing in this letter shall be construed to mean that you are prevented or
prohibited from seeking unemployment benefits.



8.You agree that you will not express yourself or act in any manner, which would
be detrimental to the best interests of Magellan. You agree that, except as may
be required by law, you will not make negative reference to the character,
quality or propriety of Magellan's personnel or business operations.

9.Magellan agrees not to make disparaging remarks concerning you to any
individual and/or entity. Magellan corporate policy requires that all job
references regarding current or former employees

--------------------------------------------------------------------------------

of Magellan be directed to its Human Resources department. The only job
references provided to prospective employers, or any other third parties
regarding former employees are limited to the employee's dates of employment and
position(s). Any agent or employee of Magellan who provides a job reference that
is not limited to the employee's dates of employment and position(s) does so in
his or her individual capacity and is acting outside the scope of his or her
authority and responsibilities.

10.The Employment Agreement and the provisions included in this letter
constitute the entire agreement between yourself and Magellan and supersede any
other existing agreement(s) between yourself and Magellan, which include current
and former parent, affiliate and subsidiary companies or organizations related
to such entities. No other subsequent agreement shall have any force or effect
unless it is reduced to writing and signed by both parties. Please remember that
you have continuing obligations to Magellan pursuant to Sections 8, 9 and 10 of
the Employment Agreement. With respect to Section 8(b), however, the
non-competition obligation will terminate 13 months following the Termination
Date.

11.You will have twenty-one (21) days from the date of this agreement in which
to review this proposed agreement. You may return it sooner if you would like.
After you sign this agreement, you will have seven (7) days in which to revoke
it in writing, in which case you will not be entitled to receive any severance
pay and other benefits.

We wish you well in your future endeavors.

Sincerely,

Henry T. Harbin, M.D.
Chairman of the Board

I AGREE THAT I HAVE READ THE RELEASE, HAVE HAD SUFFICIENT TIME TO REVIEW
CAREFULLY THE CONTENTS THEREOF, UNDERSTAND THE CONTENTS THEREOF, HAVE BEEN GIVEN
THE OPPORTUNITY TO HAVE IT REVIEWED BY MY OWN COUNSEL, FREELY AND VOLUNTARY
ASSENT, TO ALL THE TERMS AND CONDITIONS THEREOF, AND SIGN THE SAME AS MY OWN
FREE ACT.

--------------------------------------------------------------------------------

Daniel S. Messina  

 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(ar)

